Case 1:21-cv-02402-LAK Document 10 Filed 04/26/07 Page 1 of 2

AUDREY STRAUSS M F M :
United States Attorney for the DO R S [)
Southern District of New York

By: BRANBON H. COWART

Assistant United States Attorney

86 Chambers Street, 3rd Floor

New York, New York 10007

Telephone: (212) 637-2693

Facsimile: (212) 637-2702

E-mail: brandon.cowart@usdoj.gov

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK.

 

JEREMY BATES, derivatively on behalf of
THE UNITED STATES OF AMERICA,

Plaintiffs, Case No. 21 CV 2402 (LAK)
-against-

DONALD TF. TRUMP, in his personal
capacity,

Defendant,
-and-

THE UNITED STATES OF AMERICA,

Nominal Defendant.

 

 

NOTICE OF MOTION
PLEASE TAKE NOTICE that, upon the accompanying (1) Memorandum of Law in
Support of the United States’ Motion to Dismiss the Complaint; and (2) copies of all unpublished
decisions cited therein, the United States will move this Court for dismissal of the above-

captioned complaint under Federal Rules of Civil Procedure 12(b)(1) and 12(b}(6).

soo RED

 

 

 
